DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  sensor circuit board  used for detecting the travel of a pedal travel sensor, wherein the circuit board includes one of a Hall effect sensor array and magnet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner if “the circuit board” and the “sensor circuit board” are the same?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Huang 6976851. Regarding claim 11, Huang discloses an electrical connector 10 adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another, the connector including: an elongated body portion a first end having a contact pad 18 having a width greater than the width of the elongated body portion, wherein the contact pad 18 is adapted for electrically communicating with the first component; a second end having a second contact portion 162 for electrically communicating with the second component, wherein the second end has a cantilevered beam adapted to flex at a knee portion 124 to bias the second contact portion against an electrical contact surface of the second component; and an U-shaped attachment portion on the elongated body portion disposed between the first and second ends and extending laterally outwardly from the elongated body, the attachment portion including at least one barb 120 extending -16- outwardly from the body portion to provide an interference fit with a mating groove of the housing in which the connector is retained.  
Regarding claim 12, Huang 6976851 discloses the connector is made of a single electrically conducting material formed from an elongated single blank, and wherein the first end, the second end, and the attachment portion are formed by bending the single blank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marius DE102012216051 in view of Huang 6976851. Regarding claim 1, Marius discloses an electrical connector 5,5’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another, the connector 5,5’ including: a first end having a first contact portion for electrically communicating with the first component; a second end having a second contact portion for electrically communicating with the second component, wherein the second end has a cantilevered beam adapted to flex at a knee portion to bias the second contact portion against an electrical contact surface of the second component; and an attachment portion disposed between the first and second ends. Marius does not disclose the attachment portion including an engagement portion providing an interference fit with a mating groove of the housing in which the connector is retained.   However, Huang discloses  an electrical connector 10,10’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another and an attachment portion including an engagement portion 120 providing an interference fit with a mating groove of the housing in which the connector is retained. It would have been obvious to one of ordinary skill to modify  the electrical connector of Marius by providing an attachment portion including an engagement portion  for an interference fit with the housing  as taught by Huang.
Regarding claim 2, Marius has an elongated body portion extending between the first and second ends.  
Regarding claim 3, Marius shows the elongated body portion has a generally constant width.  
Regarding claim 4, Huang discloses engagement portion is defined by a barb extending outwardly from the body portion to provide the interference fit with the mating groove of the housing.  
Regarding claim 5, Huang discloses the first end is formed into a contact pad having a width greater than the width of the elongated body portion.   It would have been obvious to modify Marius.
Regarding claim 6, the contact pad is formed at approximately a right angle relative to the elongated body.  
Regarding claim 7, Marius discloses the attachment portion is U-shaped and extends laterally outwardly from the elongated body such that the U-shaped attachment portion is adapted to extend into a mating groove of the housing.  
Regarding claim 8,  Marius  as modified by Huang  discloses,  the U-shaped attachment portion includes at least one outwardly extending barb to provide the interference fit with the mating groove of the housing.  
Regarding claim 9, Marius discloses the connector is made of a single electrically conducting material formed from an elongated single blank, and wherein the first end, the second end, and the attachment portion are formed by bending the single blank.  
Regarding claim 10, Huang discloses, the second contact portion is in the form of a tab extending outwardly from the cantilevered portion at an angle thereto adapted to be in parallel alignment with a contact pad of the second component.  
Claims 13,14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marius DE102012216051 in view of Huang 6976851. Regarding claim 13, Marius discloses a control unit for a vehicle brake system including: a housing having a plurality of bores and conduits formed therein for housing various hydraulic components and to provide fluid passageways therein (fig. 1); an electronic control unit 3 including a microprocessor having a plurality of electrical contacts 5 ; an insulating body disposed in the housing; a sensor circuit board 4 disposed adjacent to the insulating body; a plurality of electrical connectors 5’5 mounted within the insulating body for electrically connecting the sensor circuit board to the microprocessor of the electrical control unit, wherein each of the connectors 5,5’ includes: a first end having a first contact portion for electrically communicating with the microprocessor; a second end having a second contact portion for electrically communicating with the sensor circuit board 4, wherein the second end has a cantilevered beam adapted to flex at a knee portion to bias the second contact portion against an electrical contact surface of the sensor circuit board; and an attachment portion disposed between the first and second ends (see fig. 2). Marius does not disclose the attachment portion including an engagement portion providing an interference fit with a mating groove of the housing in which the connector is retained.   However, Huang discloses  an electrical connector 10,10’ adapted to be retained in a non-conducting housing and electrically connecting a first component to a second component spaced from one another and an attachment portion including an engagement portion 120 providing an interference fit with a mating groove of the housing in which the connector is retained. It would have been obvious to one of ordinary skill to modify  the electrical connector of Marius by providing an attachment portion including an engagement portion  for an interference fit with the housing  as taught by Chen.
Regarding claim 14, Marius discloses the sensor circuit board is disposed within the insulating body.  
Regarding claim 16, the engagement portion is defined by a barb extending outwardly from the body portion to provide the interference fit with the mating groove of the insulating body.  
Regarding claim 17, the first end  of Huang is formed into a contact pad having a width greater than the width of the elongated body portion.   
Regarding claim 18, the attachment portion is U-shaped and extends laterally outwardly from the elongated body such that the U-shaped attachment portion is adapted to extend into the mating groove of the insulating body.  
Regarding claim 19,  the U-shaped attachment portion includes at least one outwardly extending barb to provide the interference fit with the mating groove of the insulating body.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marius and Huang as applied to claim 13 above, and further in view of Jurgens 9,566,964. Neither Marius nor Huang disclose the sensor circuit board is used for detecting the travel of a pedal travel sensor, wherein the circuit board includes one of a Hall effect sensor array and magnet.  However, as best understood, Jurgens discloses a control unit for a brake system and the sensor circuit board is used for detecting the travel of a pedal travel sensor, wherein the circuit board includes one of a Hall effect sensor array and magnet (col.1, lines 36-40). It would have been obvious to one of ordinary skill to modify the control unit of Marius by providing a sensor circuit board is used for detecting the travel of a pedal travel sensor, wherein the circuit board includes one of a Hall effect sensor array and magnet as a magnetic field-sensitive sensor element.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Should issues arise, Chen 7,186,152 recites a similar connector under U.S.C. 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833